Citation Nr: 0939255	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.  He is the recipient of the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for bilateral tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran engaged in combat with the enemy.

3.  Competent evidence of a nexus between bilateral tinnitus 
and service is not of record.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran asserts that service connection is warranted for 
his bilateral tinnitus.  In an October 2006 personal 
statement, he explained that being a sharpshooter, door 
gunner and helicopter crew chief while stationed in Vietnam 
exposed him to acoustic trauma.  The Veteran states that he 
has suffered from constant ringing in the ears for many years 
due to serving in the various military roles mentioned above.  
He contends that his bilateral tinnitus is attributable to 
his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service . 
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that it is clear from the evidence of record 
that the Veteran has a competent medical diagnosis for his 
bilateral tinnitus.  Both a March 2006 VA outpatient 
treatment note and the June 2006 VA examination report 
reflect complaints, treatment, and diagnosis for bilateral 
tinnitus.  

The question of whether the Veteran's bilateral tinnitus had 
its onset in service or whether it is otherwise related to 
active service must involve competent medical evidence as to 
medical causation.  Although there is no evidence of in-
service complaints of ringing in the ears, and clinical 
evaluation of the ears was normal as reflected on the 
November 1971 expiration of term of service (ETS) examination 
report, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) are applicable in this case.  Based upon his receipt 
of the Purple Heart Medal, the Veteran's participation in 
combat against enemy forces is conceded.  Thus, the Veteran's 
testimony regarding his exposure to significant acoustic 
trauma is accepted.  38 U.S.C.A. § 1154(b).

As previously noted however, the provisions of 38 U.S.C.A. § 
1154(b) do not allow a combat Veteran to establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination event or injury occurred in 
service.  It does not establish the requisite link between 
service and any current disability.

Approximately 34 years after discharge from service, post 
service treatment records reflect complaints of occasional 
bilateral tinnitus.  Specifically, a March 2006 VA outpatient 
treatment note states that the Veteran has complained of 
occasional tinnitus bilaterally.  He reported military noise 
exposure to helicopters as a crew chief for three years, a 
gunner for one and a half years, and post service 
occupational noise exposure to forklifts as a warehouse 
manager.  However, the Board notes that none of the treatment 
records suggests that the Veteran's current bilateral 
tinnitus is related to his military service.  

Based upon the evidence in the claims file, the first time 
the Veteran's bilateral tinnitus are shown is in the March 
2006 VA outpatient treatment report, which occurred many 
years following discharge from service.  The Board 
acknowledges that the Veteran was exposed to acoustic trauma 
as a helicopter crew chief, mechanic, and as a gunner's mate, 
and that he has contended, in essence, that his bilateral 
tinnitus has existed since his military service.  
Additionally, the Board is of course aware of the provisions 
of 38 C.F.R. § 3.303(b), relating to chronicity and 
continuity of symptomatology, and that the absence of medical 
documentation alone cannot refute continuity of 
symptomatology.  However, the objective evidence of record 
weighs against the Veteran's assertions, which attribute his 
tinnitus to service.  In fact, there is no objective medical 
evidence of record of bilateral tinnitus being caused by in-
service noise exposure during service or immediately 
thereafter.  Further, the post service evidence shows that 
the Veteran was exposed to excessive noise as a factory 
worker.  In this regard the Board also notes that the absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (holding that negative evidence means that 
"which tends to disprove the existence of an alleged 
fact").  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's claim.  See Voerth v. West, 13 Vet. 
App. 117, 120- 21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  

In June 2006, the Veteran was afforded a VA examination for 
his bilateral tinnitus.  He informed the VA examiner of his 
history of military and occupational noise exposure.  He 
stated that in the military, he served as helicopter crew 
chief, mechanic, and a gunner, and after discharge from 
service, he admitted to being exposed to forklift noise as a 
warehouse manager.  He denied recreational noise exposure.  
The Veteran was unable to provide a date of onset of his 
tinnitus to the examiner, but stated that his bilateral 
tinnitus occurs occasionally, infrequently, and lasts from a 
few seconds to a few minutes.  After review of the claims 
file and physical examination of the Veteran, the VA examiner 
opined that the Veteran's "infrequent tinnitus is not caused 
by or a result of noise exposure while on active duty in the 
military . . . . [but] [m]ore likely than not normally 
occurring tinnitus."  His rationale for such opinion is 
based on the Tinnitus Handbook by Richard Tyler which states 
that "[n]ormal tinnitus is experienced by most people 
without hearing loss, lasting for less than five minutes less 
than once a week."  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the Veteran's claim.  When read 
in context, the examiner clearly finds that the Veteran's 
bilateral tinnitus was not caused by his military noise 
exposure.  This finding is also consistent with the other 
evidence of record.  As previously stated, the service 
treatment records show no diagnosis of tinnitus, and it was 
not until many years after service that the Veteran's 
bilateral tinnitus was initially diagnosed.  As such, the 
Board finds that the VA examiner's June 2006 medical opinion 
is definitive and of great probative value.  The Veteran's 
bilateral tinnitus is not related to his military service, 
and there is no competent medical evidence to balance the 
June 2006 VA medical opinion.  The Board acknowledges the 
Veteran's assertions of his tinnitus occurring continuously 
night and day rather than infrequently, as reported in the 
June 2006 VA examination report, but his lay statements are 
entitled to no probative value regarding nexus evidence, as 
discussed above.  See Bostain v. West, 11 Vet. App. at 127.

The Board is, of course, aware of the Veteran's honorable 
service to this country and receipt of the Purple Heart 
Medal.  However, competent medical evidence is required in 
order to grant service connection for the claim.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In this case, for the reasons discussed above, the Veteran's 
assertions regarding the etiology of his tinnitus are not 
probative.  Additionally, the question of etiology involves 
complex medical questions which the Veteran is not competent 
to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The preponderance of the evidence is against the claim for 
service connection for a bilateral tinnitus, and there is no 
doubt to be resolved.  The appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006 letter.  In the letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the May 2006 VCAA letter to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from March 
2006 to June 2007, and private treatment records dated March 
2006.  The Veteran was also afforded a VA examination in 
connection with his claim of service connection for bilateral 
tinnitus.  Although the Veteran's service treatment records 
were not associated with the claims file prior to the VA 
examiner rendering his opinion, the VA examination report 
clearly states that the claims file was available and 
reviewed.  The Veteran provided subjective history pertaining 
to his military, occupational, and recreational noise 
exposure, and the VA examiner used the information, along 
with the clinical findings, his medical expertise, and a 
medical treatise to render his opinion.  The Board finds that 
the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The opinion is consistent with the 
Veteran's service treatment records.  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers this opinion adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


